In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Huttner, J.), dated May 28, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The plaintiff was injured when he was allegedly shot by unidentified assailants in the lobby of a building owned and maintained by the defendant New York City Housing Authority (hereinafter the NYCHA). The plaintiff alleges that the assailants gained entry to the building through the front entrance door which had inoperative locks due to the negligence of the NYCHA.
We agree with the plaintiff’s contention that he offered competent evidence in admissible form to raise a triable issue of fact regarding whether the assailants were intruders in the building with no right or privilege to be present. Thus, the NYCHA is not entitled to summary judgment (see, Rosario v New York City Hous. Auth., 230 AD2d 900; Folks v New York City Hous. Auth., 227 AD2d 520). Bracken, J. P., Copertino, McGinity and Luciano, JJ., concur.